[Cite as Durain v. Sheldon, 122 Ohio St. 3d 582, 2009-Ohio-4082.]




             DURAIN, APPELLANT, v. SHELDON, WARDEN, APPELLEE.
       [Cite as Durain v. Sheldon, 122 Ohio St. 3d 582, 2009-Ohio-4082.]
Habeas corpus — Petition denied — One term of postrelease control for multiple
        convictions is proper — Claim that sentencing entry violated Crim.R. 32
        does not entitle petitioner to immediate release from prison pursuant to
        writ of habeas corpus.
  (No. 2009-0424 — Submitted August 11, 2009 — Decided August 19, 2009.)
       APPEAL from the Court of Appeals for Marion County, No. 9-08-64.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition for a writ of habeas corpus of appellant, Robert Durain. “If an offender is
subject to more than one period of post-release control, the period of post-release
control for all of the sentences shall be the period of post-release control that
expires last, as determined by the parole board or court. Periods of post-release
control shall be served concurrently and shall not be imposed consecutively to
each other.” R.C. 2967.28(F)(4)(c). In addition, insofar as Durain claims that his
sentencing entry violated Crim.R. 32, which would render it nonappealable, his
remedy is not immediate release from prison pursuant to a writ of habeas corpus.
See Dunn v. Smith, 119 Ohio St. 3d 364, 2008-Ohio-4565, 894 N.E.2d 312, ¶ 10.
                                                                    Judgment affirmed.
        MOYER,      C.J.,   and    PFEIFER,    LUNDBERG        STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                  __________________
        Robert Durain, pro se.
                            SUPREME COURT OF OHIO




       Richard Cordray, Attorney General, and M. Scott Criss, Assistant
Attorney General, for appellee.
                           ______________________




                                      2